925 F.2d 1478
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Archie L. WILLIAMS, Petitioner.v.UNITED STATES POSTAL SERVICE, Respondent.
No. 90-3509.
United States Court of Appeals, Federal Circuit.
Dec. 27, 1990.

ORDER
NIES, Chief Judge.


1
The United States Postal Service moves to dismiss Archie L. Williams petition for review.  Williams has not filed a response.


2
On September 4, 1990, the United States District Court for the Southern District of Texas dismissed Williams' claims based on race and reprisal on the ground that the race discrimination issue was withdrawn in the Merit Systems Protection Board proceeding and that Williams never presented anything more than a frivolous allegation of reprisal, Hill v. Department of Air Force, 796 F.2d 1469 (Fed.Cir.1986).  Claims based on the NLRA and the Privacy Act were also dismissed and the case involving an appeal from the MSBP was transferred to this court.  The Postal Service states that Williams has appealed the September 4 order to the Fifth Circuit and urges us to dismiss the petition here on the ground that Williams cannot pursue his case in two fora.


3
This court has several options.  We can stay Williams' case here until the Fifth Circuit acts in that case or we can dismiss Williams' petition without prejudice to reinstatement in the event it is appropriate to be reviewed here.  We choose the latter course.


4
Accordingly,

IT IS ORDERED THAT:

5
USPS' motion to dismiss is granted.  Williams' petition for review is dismissed without prejudice to reinstatement, if appropriate.